Matter of Haggard (2020 NY Slip Op 08153)





Matter of Haggard


2020 NY Slip Op 08153


Decided on December 31, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 31, 2020

PM-180-20

[*1]In the Matter of Marcus Aaron Haggard, an Attorney. (Attorney Registration No. 5547658.)

Calendar Date: December 21, 2020

Before: Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.


Marcus Aaron Haggard, Highlands Ranch, Colorado, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Marcus Aaron Haggard was admitted to practice by this Court in 2017 and lists a business address in Denver, Colorado with the Office of Court Administration. Haggard now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Haggard's application.
Upon reading Haggard's affidavit sworn to November 5, 2020 and filed December 1, 2020, and upon reading the December 8, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Haggard is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Marcus Aaron Haggard's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Marcus Aaron Haggard's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Marcus Aaron Haggard is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Haggard is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Marcus Aaron Haggard shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.